Citation Nr: 0728708	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  02-06 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) in excess of 30 percent, from June 13, 
2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in December 2003 and October 2006, it 
was remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, for 
additional development.  The case is now before the Board for 
final appellate consideration.


FINDING OF FACT

The competent medical evidence, overall, indicates that since 
June 13, 2001, the veteran's PTSD has resulted in flattened 
affect, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  


CONCLUSION OF LAW

The criteria for an initial evaluation for PTSD of 50 
percent, from June 13, 2001, have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The Rating Schedule provides that a 30 percent evaluation for 
PTSD is warranted by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  Diagnostic Code 9411.

A 50 percent evaluation for PTSD is warranted by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Diagnostic Code 9411.

A 70 percent evaluation for PTSD is warranted by occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities: speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Diagnostic Code 9411.

By definition, the Global Assessment of Functioning (GAF) 
scale considers psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness, and does not include impairment in functioning due 
to physical (or environmental) limitations.  AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) [hereinafter DSM- IV]; 38 
C.F.R. § 4.125 (2006).

VA outpatient medical reports show treatment for PTSD during 
the relevant appeal period.  This treatment included 
medication.  The veteran had GAF scores of 50 in May 2002, 55 
in November 2001, and 55 in April 2002.  

The report of a March 2007 VA examination relates that the 
veteran had been unable to continue VA PTSD treatment due to 
his job as a truck driver, which kept him away from home for 
4 to 5 weeks at a time.  The veteran explained that his 
particular work situation (weeks-long absences from home, 
with 2 to 3 days at home) made it possible for him to 
maintain his employment.  When he had a "9 to 5" job, he 
would often get on his family's nerves and have anger-related 
issues.  His current job allowed him to be by himself, which 
was crucial for how he dealt with his symptoms.  The veteran 
was not currently receiving treatment due to his work 
situation.  He explained that he could not see a counselor 
and get any benefits with his schedule. 

On mental examination, the veteran's sensorium was intact and 
his speech was relevant, coherent and productive.  His 
thought processes were rational and goal directed.  There was 
no evidence of specific obsessions, compulsions, phobias or 
ritualistic behaviors.  He was oriented times three.  Mild 
anxiety was noted and his affect was somewhat constricted.  

The examiner noted that the results of the current evaluation 
were consistent with the diagnosis of a chronic and moderate 
PTSD.  The veteran did experience a full hyperarousal triad.  
He had nightmares about once a week.  They were quite vivid 
and real, which meant that they were emotionally disruptive 
for him for part of a day a longer.  He was more prone to 
nightmares on the road.  He was prone to recurring thoughts, 
memories and intrusive recollections about Vietnam.  He had 
startle response and was hypervigilant.  He had a history of 
mild to moderate social anxiety and social avoidance.  He had 
trouble being around others and would become tense, 
hypervigilant and quite uncomfortable.  One of the main 
reasons he became a truck driver was to avoid having to work 
with people around him.  He had a history of anger and 
irritability and would get into fights and arguments with his 
spouse when he worked a "9 to 5" job. 

The Axis I diagnosis was PTSD, choric, moderate; alcohol 
abuse, in remission; polysubstance abuse, in remission.  The 
Axis V diagnosis was combat in Vietnam.

The VA examiner offered a functional assessment of the 
veteran, noting that he had been forced to make a greet deal 
of adjustments and compromises in his life to function at any 
semblance of an adequate level.  This included extended 
separations from his family.  The veteran's work functioning 
as a truck driver was adequate.  The examiner, however, noted 
that this was misleading.  There were few other types of work 
that the veteran could do.  When he was working with others, 
he had problems getting along with co-workers and 
supervisors.

Overall, the Board finds that the foregoing report is 
entitled to great probative weight and, overall, supports a 
50 percent initial evaluation for PTSD, from June 13, 2001.  
The report is of particularly high quality.  The report 
reflects that the veteran's PTSD results in reduced 
reliability and productivity due to such symptoms as 
flattened affect, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  Diagnostic Code 9411.

The veteran's GAF scores also support a 50 percent initial 
evaluation, from June 13, 2001.  According to the GAF Scale, 
a score between 51 and 60 represents moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers); a score between 41 and 50 represents serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  DSM-IV at 32; 38 C.F.R. § 4.125.  
Overall, the veteran's scores show his PTSD symptoms range 
from moderate to serious.

The evidence of record, however, weighs against a 70 percent 
evaluation.  The veteran's treatment records, GAF scores and 
VA examination report fail to demonstrate that his PTSD is 
manifest by, for example, obsessional rituals; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; and 
inability to establish and maintain effective relationships.  
The examination cited above is found to provide evidence 
against a 70 percent evaluation.  The post-service treatment 
record, as a whole, and the veteran's own contentions 
regarding the nature and extent of his own disorder is also 
found to provide evidence against a 70 percent evaluation. 

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's PTSD that would take 
his case outside the norm so as to warrant an extraschedular 
rating.  While there is medical evidence that the veteran's 
PTSD would prevent him from maintaining many jobs, this fact 
is taken into account by the 50 percent evaluation the Board 
has assigned, which reflects occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against entitlement 
to an initial evaluation for PTSD in excess of 50 percent, 
from June 13, 2001, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the present case, the RO sent correspondence in July 2001, 
April 2004, July 2005 and November 2006 that discussed the 
particular legal requirements applicable to the veteran's 
claim, the evidence considered, and the pertinent laws and 
regulations.  VA made all efforts to notify and to assist the 
veteran with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the veteran's possession.  

The issue on appeal stems from an initial rating assignment.  
In this regard, the Court of Appeals for Veterans Claims held 
that "the statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, §5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated."  Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006).  See also Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-118 (2007).  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of this notice is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
conducted an examination.  The RO has made all reasonable 
efforts to assist the veteran in the development of his 
claim.  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.

ORDER

An initial evaluation for PTSD of 50 percent, from June 13, 
2001, is granted, subject to the rules and regulations 
governing the award of monetary benefits. 


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


